Citation Nr: 1103940	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


ISSUES

1. Entitlement to service connection for ulcers.

2.  Entitlement to an increased disability rating in excess of 10 
percent for service-connected cystic acne.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger




INTRODUCTION

The Veteran served on active duty from November 1962 to August 
1967.  He had unverified military reserve service from 1967 to 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine.  
In August 2008 and August 2009, the Board remanded this matter 
for further evidentiary development.  The requested development 
has been substantially completed for the Veteran's service 
connection claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating, however, is 
addressed in the REMAND portion of this decision and the matter 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  An ulcer disorder was not manifest during active service, was 
not manifest within one year of service, and is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.    


CONCLUSION OF LAW

An ulcer disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's service connection 
claim for ulcers a letter dated in October 2005 satisfied the 
second and third elements under the duty to notify provisions.  
See Quartuccio, 16 Vet. App. at 187.  Subsequent letters dated in 
August 2008 and August 2009 fully satisfied the duty to notify 
provisions.  Although these letters were not sent prior to the 
initial of the service connection claim, the Veteran has not been 
prejudiced as he was provided adequate notice, given time to 
submit additional evidence and arguments, and his claim was 
readjudicated in supplemental statements of the case (SSOC) dated 
in June 2009 and August 2010.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  It is noted 
that a review of the Veteran's medical records suggest that he 
may have received treatment for his ulcer disorder earlier than 
the earliest date of treatment reflected in the associated 
records.  In fact, at his March 2009 VA examination the Veteran 
reported that he had received surgical treatment for an ulcer 
disorder in the late 1970's.  The Veteran was notified by VA 
correspondence dated in October 2005, August 2008, and August 
2009 of his responsibility to provide information in support of 
his claim, but he provided neither copies of any earlier 
treatment records nor authorization for VA to assist him in 
obtaining additional non-VA treatment records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  The Veteran's 
medical records related to his Social Security Administration 
(SSA) benefits have been obtained.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to this claim.  The Board finds that 
further attempts to obtain additional evidence as to this matter 
would be futile.  

With respect to the Veteran's service connection claim, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a March 2009 VA medical examination to 
obtain an opinion as to the etiology of his ulcer disorder.  The 
Board finds that a March 2009 VA medical opinion obtained in this 
case is adequate as it was predicated on a substantial review of 
the record and medical findings and considers the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  Although the Veteran's service 
representative asserted in a January 2010 brief that additional 
medical evidence was required, in essence, for an opinion as to 
whether an acute episode of gastroenteritis during active service 
could have contributed to the development of ulcers, the March 
2009 examiner's opinion provided a thorough summary of the 
available medical evidence and noted the Veteran first reported 
treatment for a bleeding ulcer in the late 1970's.  In fact, the 
examiner noted that the key question in this case involved the 
relationship of the Veteran's very significant peptic ulcer 
disease to what occurred to him during active service.  The 
opinion of the examiner when considered in the context of the 
report overall indicates that the question of contributory 
causation for an acute episode of gastrointestinal distress 
during active service was adequately considered and rejected.  In 
the absence of records associated with Veteran's ulcer treatment 
in the late 1970's or other pertinent competent evidence of an 
earlier manifest ulcer disorder, the Board finds there is no 
reasonable possibility that an additional medical opinion could 
assist the Veteran in substantiating his claim.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including 
ulcers, if manifest to a degree of 10 percent or more within one 
year of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, the record includes diagnoses of perforation 
gastric and duodenal ulcers.  As a current disability is shown to 
exist, the Board turns to the issues of in-service incurrence and 
nexus.  

The Veteran's service treatment records include a January 1963 
treatment note which noted he sought treatment for vomiting and 
diarrhea.  His abdomen was soft with hyperactive bowel sounds, 
but no masses.  There was generalized periumbilical tenderness.  
The diagnosis was gastroenteritis.  The examiner indicated an 
uncertainty as to whether these symptoms were caused by an 
infection or medication.  In a separate January 1963 treatment 
note, the Veteran reported vomiting with mild cramps.  He was 
given anti-nausea medication.  There were no further complaints 
of stomach problems in service.  During his April 1967 separation 
examination, the Veteran's abdomen and viscera were found to be 
clinically normal.  In the accompanying Report of Medical 
History, the Veteran denied any problems with his stomach, liver 
or intestines.  In subsequent reports of medical history taken 
during the Veteran's National Guard service, he consistently 
reported that he had no problems with his stomach, liver, or 
intestines.  The accompanying examination reports also revealed 
the abdomen, viscera, anus, and rectum were normal.  

Private medical records show that the Veteran was admitted to the 
Memorial Hospital of Burlington County in August 2003 for 
complaints of "crampy type abdominal pain."  Records show that 
the pain was preceded by intermittent episodes of constipation, 
diarrhea, nausea, and vomiting.  The diagnoses included partial 
bowel obstruction, localized ileus, and remote history of peptic 
ulcer disease.  In an October 2003 consultation letter, the 
examiner indicated a history of chronic pancreatitis, peptic 
disease status post over-sew, and small bowel obstruction 
attributed to adhesions.  After a computerized tomography scan 
was preformed, the examiner stated that the Veteran's symptoms 
were most likely secondary to chronic exocrine pancreatic 
insufficiency due to chronic pancreatitis.  An October 2003 
colonoscopy revealed internal hemorrhoids and a colon polyp.  In 
January 2004, the Veteran underwent a gastrectomy and lysis of 
adhesion for a perforated ulcer.  Records show a history of 
peptic ulcer disease, chronic pancreatitis, and alcohol abuse.  

VA treatment records dated from November 2005 to September 2006 
indicate that the Veteran was treated for peptic ulcer disorder 
and pancreatitis.  The reports are silent for opinion as to the 
etiology for any digestive disorder.  

The Veteran was afforded a VA examination in March 2009 to 
determine the nature and etiology of his ulcer disability.  
During the examination, he indicated that he had undergone 
treatment for a bleeding ulcer in the 1970's and a major surgery 
for recurrent bleeding in 2004.  The examiner noted record a 
January 2004 laparotomy and the Veteran's service treatment 
records, to include the January 1963 treatment notes and 
separation examination findings.  It was also noted that the 
Veteran had asserted that he was in good health during his 
National Guard service.  The examiner provided diagnoses of 
status-post vagotomy and antrectomy and Roux-en-Y 
gastrojejunostomy for perforation gastric and duodenal ulcer.  It 
was the examiner's opinion that there was absolutely no evidence 
the Veteran had an ulcer disease during active duty.  

Based upon the evidence of record, the Board finds that an ulcer 
disorder was not manifest during active service, was not manifest 
within one year of service, and is not shown to have developed as 
a result of an established event, injury, or disease during 
active service.  The March 2009 VA examiner's opinion is 
persuasive.  There is no probative evidence indicating that 
gastrointestinal symptoms manifest during active service either 
continued after service or contributed to the Veteran's 
subsequent development of an ulcer disease.  In fact, the 
available post-service treatment records indicate no evidence 
that the Veteran had an ulcer disorder nor that he had any 
chronic gastrointestinal symptoms prior to the late 1970's, 
approximately ten years after his separation from active service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss any observable symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of a current disorder because he is not shown to have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

The Board finds that the March 2009 VA examiner's conclusion is 
adequately supported by references to the Veteran's service 
treatment records and to the fact that aside from his complaints 
in January 1963 the Veteran denied any problems with his stomach 
throughout the remainder of his active service as well as during 
his National Guard service.  The competent and credible evidence 
of record demonstrates diagnoses and treatment for an ulcer 
disorder no earlier than the late 1970's.  The Federal Circuit 
has held that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be accepted as evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Therefore, the Board finds that entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for an ulcer disability is 
denied.


REMAND

Reasons to Remand:  To obtain an additional VA examination to 
determine the severity of the Veteran's skin disabilities.  

With respect to the Veteran's increased rating claim, the duty to 
assist includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 
(a) (2010).  The Veteran was afforded VA examinations in November 
2005 and March 2009 in association with his service-connected 
skin disability.  

During the November 2005 VA examination, the Veteran reported a 
history of cystic acne on the back of his neck and bilateral 
buttock areas.  The Veteran reported developing an infected cyst 
during service.  He denied any complaints related to the two 
scars from an incision and debridement of a sebaceous cyst 
performed during active service.  He noted a period of 
hospitalization in August 1974 for drainage and debridement of a 
scrotal abscess and reported a pre-service history of undergoing 
incisions and debridement in March 1957 and March 1964 for boils 
and infected sebaceous cysts to the right side of his neck.  A 
left neck rubber drain placed in December 1966 for an infected 
sebaceous cyst.  The November 2005 VA examiner noted there were 
extensive comedones present over the back of the Veteran's neck 
and bilateral buttocks.  There was a one centimeter (cm) linear 
hypo-pigmented scar present over the right neck area and a three 
centimeter linear hypo-pigmented scar over the left neck area.  
These scars were noted to be nontender to palpitation with 
adherence to underlying structures.  They were also noted to be 
superficial.  There was no edema, inflammation, keloid formation, 
or cellulitis present.  The diagnoses included multiple scars.  
The total body surface area involved by the scars was less than 
0.1 percent.  The total exposed body surface area involved by the 
scars was less than 0.1 percent.  

During the March 2009 VA examination, the examiner noted that 
there were many open comedones and scarring on the Veteran's 
posterior neck.  There were also open comedones on his forehead, 
temple, ears, cheeks, and periorbital area.  There were 
superficial and deep scars on the posterior neck and boxcar scars 
on the lower buttocks and posterior upper thighs.  There was one 
open comedone on the lower abdomen and a small amount of pitted 
scarring in the bilateral inguinal area.  The axilla and scrotum 
were clear.  The examiner's assessment included comedonal acne 
with evidence of scarring in old sinus tracts.  It was noted that 
the acne showed evidence of being deep.  The residual effect of 
the acne on the Veteran's lower buttocks and posterior upper 
thighs was largely "burned out" and not of significant 
severity.  The examiner noted that the Veteran's skin disorder 
had a minimal to no impact on his ability to work since the area 
affected was limited to his neck and face.  

In light of the March 2009 VA examiner's findings, in its August 
2009 remand instructions the Board directed that the Veteran be 
notified of the criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7828 (acne).  It does not appear that this notice was provided 
and these criteria were not addressed in the August 2010 
supplemental statement of the case.  See 38 C.F.R. §§ 19.29(b), 
19.31 (the statement of the case is required to contain "[a] 
summary of the applicable laws and regulations . . . and a 
discussion of how such laws and regulations affect the 
determination").  Therefore, this matter is remanded for further 
development.  See Stegall, 11 Vet. App. 268.  

Furthermore, the criteria for Diagnostic Code 7828 indicate that 
a 30 percent rating is for deep acne affecting 40 percent or more 
of the face and neck.  As provided in the March 2009 VA 
examination report, the examiner noted that the areas most 
affected by the Veteran's skin disabilities were limited to the 
neck and face.  While the examiner provided the percentage of 
exposed affected area and the total body affected area, an 
opinion as to the percentage of the face and neck affected was 
not provided.  It is also significant to note that Diagnostic 
Code 7828 provides for a rating for disfigurement of the head, 
face, or neck depending upon the predominant disability.  
Additional development is required as to this matter prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified of the 
criteria for ratings under 38 C.F.R. 
§ 4.118, Diagnostic Code 7828.  He should 
be requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who have provided 
treatment for his service-connected skin 
disability.  After the Veteran has signed 
any appropriate releases all identified 
pertinent records should be obtained and 
associated with the claims folder.  
Attempts to procure records should be 
documented in the file.  If records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA skin disorders examination 
for an opinion as to the current nature of 
his service-connected cystic acne 
disability.  The examiner should indicate 
the severity of any associated scars and 
if these scars are deep, superficial, 
unstable, or painful.  The affected areas 
should be identified and an opinion 
provided as to the percent of the entire 
body and exposed areas that the disability 
covers.  An opinion should be provided as 
to the percentage of affected area due to 
cystic acne on the neck and face, if any.  
The examiner should also address whether 
these disorders cause any limitation of 
function or affect his ability to obtain 
gainful employment.  All indicated tests 
and studies necessary for an adequate 
opinion should be conducted.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  The criteria 
for ratings under 38 C.F.R. § 4.118, 
Diagnostic Code 7828, must be 
addressed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


